DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-16, 18, 22, 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (US 6,073,717).
Yamamoto discloses: 
A bicycle frame on which a bicycle drive unit is configured to be mounted, the bicycle drive unit including a housing having a first portion (156) and a second portion (177), a crankshaft (161) provided to the first portion (col. 8, ln. 9-10), and a propulsion assist motor provided to the second portion (col. 8, ln. 43-44), the propulsion assist motor 
a mounting portion into which a part of the housing is to be inserted, the mounting portion including a first side wall (see Fig. 9 - side of 155, shown by hidden lines) including a through hole (Fig. 9 - gap through which crankshaft extends; see Examiner’s Appendix) through which the crankshaft extends and extending in a direction intersecting a sideward direction of the bicycle frame, and an opening (see Fig. 9 – disposed in lowest portion of 155) that opens in a direction intersecting the rotational axis of the propulsion assist motor (see Examiner’s Appendix), the opening including a first opening portion (forward portion of 155 housing motor 177) and a second opening portion (rearward portion of 155 rear portion of drive unit) connected to the first opening portion, the first opening portion allows for insertion of at least a part of the first portion, and the second opening portion allows for insertion of at least a part of the second portion.
▪ Regarding claim 15: 
The second opening portion extends in a longitudinal direction of the bicycle frame (see Fig. 9).
▪ Regarding claim 16: 
Yamamoto also discloses a down tube (54) that at least partially includes the mounting portion (downtube supports bracket 152).
▪ Regarding claim 18: 
The mounting portion further includes a second side wall, and the second side wall extends in a direction intersecting the sideward direction of the bicycle frame and is 
▪ Regarding claim 22: 
The first opening portion opens toward a lower side of the bicycle frame and at least one side in the sideward direction of the bicycle frame (opposing side of 155 opens in sideward direction to accommodate crankshaft 161).
▪ Regarding claims 25 and 26:
The through hole at least partially opens in a direction intersecting the sideward direction and toward the lower side of the bicycle frame (see Fig. 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto.
Yamamoto discloses as discussed above in addition to a joint (top portion of 155)  joining the first and second walls, a seat tube (55), and chainstay (58) joined with the joint (via bracket 152).  The reference does not directly disclose that the joint joining the first and second side walls is arcuate.

Based on the teaching of Fig. 11 in Yamamoto, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yamamoto in order to provide a joint structure to accommodate the rounded portions of the bicycle frame.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Nishiwaka (US 2017/0057582).
Yamamoto discloses as discussed above, but does not directly disclose a cover to cover the opening.
Nishiwaka teaches a motor driven bicycle with a cover (62) covering an opening of a housing/mounting portion (30) for a motor (see Fig. 1).  The cover includes a frame attaching portion (72) attachable to the frame (via bolt 54).
Based on the teaching of Nishiwaka, it would have been obvious to a person having ordinary skill in the art at the time the effective filing date of the claimed invention to modify Yamamotoa in order to provide a means of protecting the lower portion of the drive unit, thus extending the life of the device.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Moriyama (US 2017/0096189)
Yamamoto discloses as discussed above.  


The tightening of the threaded fasteners (202) will cause the drive unit to move in the direction that the crankshaft extends (see Fig. 11).
▪ Regarding claim 3: Fig. 9 illustrates that the crankshaft is inserted into a through hole. 
▪ Regarding claim 4: 
The tightening of the threaded fasteners (202) will cause the drive unit to move in the direction that is parallel to a sideward direction of the bicycle frame (see Fig. 11).
▪ Regarding claim 5: 
The first step further includes moving the bicycle drive unit in a direction intersecting a sideward direction of the bicycle frame (Fig. 9 shows that the drive unit must be installed in an upward direction to attach the lugs to the frame).
▪ Regarding claim 6: 
The inserting of the second portion into the opening of the second step further includes the opening being located in a lower end of a down tube of the frame (see Fig. 9).
▪ Regarding claim 7:  
The inserting of the second portion into the opening of the second step further includes arranging at least part of the second portion in an accommodation compartment of the frame (accommodation compartment formed by inside portion of cover 155).
▪ Regarding claim 8: 
Yamamoto also discloses the step of coupling a first coupling portion (forward lug 201) of the housing to a second coupling portion (forward mating portion of bracket 152) of the frame.


The first coupling portion is coupled to the second coupling portion with a bolt (see Fig. 11).
While Yamamoto discloses a pair of lugs (201) disposed at the front and rear of the drive unit (see Fig. 9), but does not directly disclose the method of attachment to the frame.
Moriyama teaches a bicycle with a drive unit (15) attached to a bicycle frame at front and rear mounts (51 and 85, respectively).  ¶ 0088 provides and Fig. 16 illustrates that the rear mount is attached first, and the drive unit is rotated to attach the front mount to the frame.
Based on the teaching of Moriyama, it would have It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yamamoto in order to reduce the effort needed to attach the drive unit by attaching one mounting portion at a time.

Claim 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Moriyama as applied to claim 8 above, and further in view of Nishiwaka.
Yamamoto and Moriyama disclose as discussed above, but do not directly disclose attaching a cover.
As provided above, Nishiwaka teaches a motor driven bicycle with a cover covering an opening of a housing/mounting portion for a motor.  The cover includes a frame attaching portion attachable to the frame via a bolt.
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of  Moriyama and Nishiwaka as applied to claim 11 above, and further in view of Lloyd (US 2016/0031506).
Yamamoto, Moriyama and Nishiwaka disclose as discussed above.  While Nishiwaka provides for alternative means of attaching the cover (see Figs. 1, 5, 8 and 9), the reference does not directly disclose a hook and loop fastener.
Lloyd teaches an electric bicycle wherein a hook and loop fastener is used to attach body components (see ¶ 0079).
Based on the teaching of Lloyd, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate a hook and loop fastener on the modified Yamamoto device in order to provide a means of quickly stabilizing the cover without the use of tools.

Allowable Subject Matter
Claims 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The Examiner was unable to find prior art teaching, inter alia, a mounting portion for a bicycle drive unit including a first wall with a through hole, and opening that opens in a direction intersecting the rotational axis of a propulsion assist motor,
(a) wherein the downtube partially defines an opening portion for the propulsion assist motor. 
or 
(b) wherein the mounting portion further includes a first and second wall joined by a joint including an electric cable insertion hole.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263.  The examiner can normally be reached on Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        





MLW
January 21, 2021

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611